DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
	The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 2 rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. 
	Claim 2 is identical to the last limitation of Claim 1.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

1.	Claims 1-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Satoshiro (JP2007216285A) in view of Friedmann (GB 196494A).

	Regarding Claim 1, Satoshiro discloses an injection apparatus (abstract) comprising: 
	a heating barrel (Fig.1 paragraph [0024] heating cylinder – 1); 
	a screw  (Fig. 1 paragraph [0024] screw – 2) configured to be capable of being driven along an axial direction of the heating barrel (Fig. 1 paragraph [0025] screw – 2…driven in the axial direction rearward by the injection….so that the material is melted in the heating cylinder – 1…) and disposed in the heating barrel to be rotatable around the axial direction (paragraph [0025] screw- 2 is rotationally driven…); 
	an injection piston configured to be connected to the screw to drive the screw in the axial direction (Fig. 1 paragraph [0011] …injection piston – 10 …suppled with hydraulic oil under pressure….thereby driving the screw forward in the axial direction…); 
	an injection hydraulic cylinder configured to drive the injection piston housed therein in the axial direction by hydraulic pressure (Fig. 1 paragraph [0025] screw – 2 ….is driven in the axial direction rearward by the injection hydraulic cylinder – 9..)  (, inside of the injection hydraulic cylinder being partitioned into a first chamber in which pressured hydraulic oil for driving the injection piston is provided (Fig. 1 abstract first chamber – 11a) and a second chamber from which hydraulic oil is discharged (Fig.1 abstract second chamber – 11b); 
	a first oil discharge port disposed in the injection hydraulic cylinder (Fig. 1 paragraph [0022] …first oil discharge port – 15a is formed in the side surface portion of the injection hydraulic cylinder – 9)  to be blocked by the injection piston when the injection piston advances to a holding pressure switching position (Fig. 1 paragraph [0026]…when injection piston – 10 reaches the holding pressure switching position …first oil discharge port – 15a is completely or largely blocked by the injection piston – 10) and configured to discharge the hydraulic oil from the second chamber (Fig. 1 paragraph [0026] the injection piston – 10 discharges the operating oil from the first oil discharge port – 15a….); 
	a second oil discharge port disposed in the injection hydraulic cylinder (Fig. 1…second oil discharge port – 15b is formed in the end surface portion of the injection hydraulic cylinder – 9) in such a manner that the hydraulic oil can be discharged from the second chamber regardless of a position of the injection piston (paragraph [0015] ….a second oil discharge port …may be arranged at a position where it is not blocked by the injection piston regardless of the position of the injection piston…).
	
However, Satoshiro does not disclose an oil discharge mechanism disposed in the second chamber at a position opposed to the first oil discharge port with respect to a center axis of the injection hydraulic cylinder.
	Friedmann teaches a valveless lubricating oil apparatus in which the pump piston (Fig. 3 p. 1 ll. 71-73 pistons – 3)  controls the admission of the oil into the cylinder space (p. 1 ll. 13-15 …the pump piston controls the admission of the oil into the cylinder space…) and 
	further teaches an oil discharge mechanism disposed in the second chamber at a position opposed to the first oil discharge port with respect to a center axis of the injection hydraulic cylinder (Figs. 4, 5 , 7, 8 p. 2 ll. 1-4 & 29-32 two mutually opposite passages – 12 and two oil exit passages – 12 and 13) and configured to discharge the hydraulic oil from the second chamber (Fig. 3-8 p. 2 ll. 15  abstract, see claim 4….oil enters the cylinder by a peripheral groove 15 extending to the lower end of the piston, and is delivered through the grooves – 15, 15 to two opposite discharge ports – 12, 13). See two embodiments Figs. 5, 8  of the oil discharge mechanism below:
.
		
    PNG
    media_image1.png
    316
    906
    media_image1.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Satoshiro to incorporate Friedmann whereby an injection apparatus with a hydraulic cylinder partitioned into a first chamber with provided hydraulic oil and a second chamber where the oil is discharged disclosed by Satoshiro, 
would also add an oil discharge mechanism in this second chamber where this is disposed at a position opposed to the first oil discharge port with respect to the center axis of the hydraulic cylinder, as Friedmann discloses. 
This would be advantageous because these two opposite exit apertures obviates any one-sided lateral pressure on the cylinder itself (p. 1 ll. 43-46). 

	Regarding Claim 2, See § 112(d) rejection above. 


	Regarding Claim 3, the combination of Satoshiro and Friedmann disclose all the limitations of Claim 1 and Friedmann further discloses that the oil discharge mechanism is configured as a flow path disposed in the injection hydraulic cylinder so as to annually extend around the central axis of the injection hydraulic cylinder from a position opposed to the first oil discharge port to the first oil discharge port (Figs. 6 , 8  p. 2 ll.20-31). See Figures 6 & 8 below).

    PNG
    media_image2.png
    531
    457
    media_image2.png
    Greyscale
   		
    PNG
    media_image3.png
    361
    396
    media_image3.png
    Greyscale



	Regarding Claim 4, the combination of Satoshiro and Friedmann disclose all the limitations of Claim 1 and Friedmann further discloses the oil discharge mechanism comprises:
	 a recess disposed in the injection hydraulic cylinder at a position opposed to the first oil discharge port with respect to the central axis of the injection hydraulic cylinder; and 
	a flow path connecting the recess and the first oil discharge port (Fig.3, 5 p. 2 ll. 1-4; ll. 15-19 two oppositely arranged passages – 15a & 15b  with  two formed recesses and a flow path in between). See Figures 3 & 5 below).

    PNG
    media_image4.png
    561
    380
    media_image4.png
    Greyscale
         
    PNG
    media_image5.png
    311
    399
    media_image5.png
    Greyscale


	Regarding Claim 5, the combination of Satoshiro and Friedmann disclose all the limitations of Claim 4 and Friedmann further discloses a shape and size of an opening of the recess are substantially the same as a shape and size of an opening of the first oil discharge port (Figs. 6, 7 & 8 p. 1 ll. 65-70 oil is able to pass between the piston and the wall of the cylinder ….the periphery of the piston being correspondingly recessed to allow of this taking place.) See Figures 7 & 8 above.

	Regarding Claim 6, the combination of Satoshiro and Friedmann disclose all the limitations of Claim 5 and Satoshiro further discloses that a flow rate of the hydraulic oil in the second oil discharge port is smaller than a flow rate of the hydraulic oil in the first oil discharge port (Fig. 1 paragraph [0023] the second oil discharge port – 15b only has to flow hydraulic fluid at a flow rate necessary for the pressure-holding step and the retraction of the injection piston – 10 in the metering step).

	Regarding Claim 7, the combination of Satoshiro and Friedmann disclose all the limitations of Claim 1 and Satoshiro further discloses the first oil discharge port is disposed at a position blocked by the injection piston (Fig. 1 paragraph [0026] …the first oil discharge port – 15a provided in the rear chamber …of the injection hydraulic cylinder – 9 is blocked…) when the injection apparatus is switched from an injection process to a pressure holding process (paragraph [0026 ….when the injection piston – 10 reaches the holding pressure switching position…).

Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to WAYNE K. SWIER whose telephone number is (571)272-4598. The examiner can normally be reached M-F generally 8:30 am - 5:30 pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on 571-270-7457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WAYNE K. SWIER/Examiner, Art Unit 1748                                                                                                                                                                                                         
/FRANCISCO W TSCHEN/Primary Examiner, Art Unit 1712